Citation Nr: 0603318	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  01-06 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by: Robert A. Friedman, Esq.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active military service from June 1968 to May 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington which denied service connection for PTSD.  

This case was remanded by the Board in June 2004 for further 
development, including a VA examination.  The veteran did not 
appear for a scheduled VA examination in June 2005.  The 
record is unclear as to why the veteran did not appear for 
the examination.  However, the Board feels that there is 
sufficient evidence of record to adjudicate the claim. 


FINDINGS OF FACT

1. The veteran served in Vietnam from May 1969 to May 1970.

2. Competent medical evidence demonstrates a diagnosis of 
PTSD related to credible supporting evidence of an in-service 
stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that that his current PTSD condition is a 
direct result of his active duty service in Vietnam, thus 
entitling him to disability compensation.  The veteran 
contends that during his one year in Vietnam, the death of 
his best friend, rocket, mortar, and sniper attacks, and his 
job of handling dead bodies caused his current PTSD 
condition.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

Under 38 C.F.R. § 4.125(a), the diagnosis of PTSD has to 
conform to the standards set forth in the 4th Edition of the 
Diagnostic and Statistical Manual of the American Psychiatric 
Association (DSM IV) and must be supported by the findings on 
the examination report.  The criteria for a diagnosis of PTSD 
are significantly revised in DSM IV.  In particular, the 
person's response to the stressor is no longer based solely 
on usual experience and response.  Rather, it is geared to 
the specific individual's actual experience and response.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); 
see also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Regardless of whether the 
veteran is determined to have engaged in combat, a veteran is 
still required to show evidence of a current disability and a 
link between that current disability and service.  See 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the evidence of record may imply the veteran's 
personal exposure to the event.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The veteran's personnel records, including his DD 214 Form, 
indicate that he served in Vietnam from May 1969 to May 1970.  
The veteran's MOS was in radio communications, and he served 
in the 41st and 542nd Signal Battalions.  

The veteran's service medical records, including the reports 
of entrance and separation examinations, did not contain a 
complaint, finding, or history of PTSD.  

In August 1999, the veteran was first diagnosed with PTSD at 
the VAMC, Seattle.  From August 1999 to December 1999, VA 
records show that the veteran's PTSD was related to his 
experiences in Vietnam and to sexual abuse he experienced as 
a child.  In a June 2000 VA examination for PTSD evaluation, 
the veteran reported that he was traumatized when his best 
friend passed away in Vietnam, as he had encouraged his 
friend to enlist.  The veteran reported that his alcohol 
consumption increases on his friend's death anniversary.  The 
veteran also reported trauma surrounding incidents involving 
his Sergeant, being surrounding and shot at by Vietnamese 
soldiers, and being assigned to offload body bags at Ton Son 
Nhut Air Base.  

At a June 2000 VA examination, the VA examiner felt that the 
death of the veteran's friend fell short of being the type of 
stressor necessary to establish a diagnosis of PTSD; however 
determined that the incident did aggravate the veteran's 
PTSD.

In September 2000, the veteran was admitted to a VA hospital 
for PTSD.  The veteran continued his treatment through the 
PTSD Domiciliary in the PTSD Outpatient Clinic in December 
2000.  The records show that the veteran repeatedly mentioned 
incoming fire while trying to arm his peers in Vietnam, the 
continuing threat of sniper fire, and the death of his 
friend; the veteran also experienced repeated nightmares 
about combat in Vietnam.  The veteran reported increased 
symptoms and drinking around death anniversaries of friends, 
Veteran's Day and Memorial Day.  The diagnosis of PTSD as 
related it to the veteran's Vietnam experiences was 
confirmed. 

The veteran's personnel records reflect that he served in 
Vietnam from May 1969 to May 1970 with the 41st and the 542nd 
Signal Battalions.  The veteran's MOS was in radio 
communications, and there is no evidence that he served in a 
combat unit.  However, the Board observes that a response 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly The U.S. Armed Services Center for Research 
of Unit Records (USACURR)) indicates that the Operational 
Report-Lessons Learned show that there were attacks at Qui 
Nhon in May, June and July of 1969; several incidents of 
mortar and rocket fire, small arms and automatic weapons 
fire, and grenade activity were reported.  The response from 
JSRRC reports that the 41st Signal Battalion, the veteran's 
unit, was stationed at Qui Nohn during this time period.  The 
JSRRC report provides positive support for the veteran's 
contention that he was exposed to mortar, rocket, and grenade 
attacks, which is credible corroborating evidence of the 
veteran's alleged in-service stressors. See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).

Additionally, the JSRRC confirmed the death of the veteran's 
friend in July 1969.
  
Moreover, VA records from the PTSD Domiciliary in December 
2000 noted that the veteran met the criteria for a diagnosis 
of PTSD related to Vietnam.  Significantly, the reported 
stressors included sniper fire and the threat of incoming 
fire while the veteran was in Vietnam.  Therefore, the Board 
finds that the nexus element of a PTSD service connection 
claim, established by medical evidence, and linking current 
symptomatology to the claimed in-service stressor, has been 
met. See 38 C.F.R. § 3.304(f).

Based on the foregoing, the Board finds a diagnosis of PTSD, 
credible evidence that supports the veteran's claimed in-
service stressors of fire, mortar and grenade attacks, and 
medical evidence of a nexus between diagnosed PTSD and the 
veteran's claimed in-service stressors.  See 38 C.F.R. § 
3.304(f).  Accordingly, the Board concludes that the evidence 
supports a grant of service connection for PTSD.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq.  (West Supp. 2005).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


